DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roisin (US PGPub No. 2013/0206374) in view of Arafat (US PGPub No. 2017/0089643).
Regarding claim 1, Roison discloses a heat exchanger comprising:
a heat exchanger core (heat exchange stage 120 in Fig. 1c) comprising a plurality of channels (110) in a close-packed configuration (in a 16x16 pack), the plurality of channels comprising a plurality of first channels (channels in gray color) and a plurality of second channels (channels in white color);
a first fractal channel (Fig. 1b, and the figure shows one half of the heat exchanger at an inlet end of the channels in gray color, see paragraphs 0021 and 0023) for conveying a first fluid to the plurality of first channels of the heat exchanger core (supplying the fluid in the gray color channel to the stage 120); and
a second fractal channel (another half of the heat exchanger at an outlet end of the channels in gray color which is symmetric to the first half, see paragraphs 0004, 0021, 0023, and Figs. 1b and 1d) for conveying the first fluid from the plurality of first channels of the heat exchanger core (receiving the fluid in the gray color channel from the stage 120);
an outer wall (outer wall of a heat exchanger 400, Fig. 4) extending from the heat exchanger core (the wall extends from passages 412 and 414 which may have flow passages 112 and 114 in Figs. 1a-d, see paragraph 0045, which includes stage 120 in fig. 1c) and defining a second fluid inlet (404A) and a second fluid outlet (404B) for a second fluid to flow through the plurality of second channels (the fluid in the white color channels 114 or 414), wherein the second fluid inlet and the second fluid outlet are axially aligned with each other along a longitudinal axis of the heat exchanger (the inlet 404A and outlet 404B are aligned to a horizontal axis of the heat exchanger 400 in Fig. 4).
a first fluid inlet conduit (inlet 402A, Fig. 4) connected to the first fractal channel (402A connects to flow passages 412 which may be flow passages 112 in Figs. 1a-c, see paragraph 0045) and a first fluid outlet conduit (outlet 402B, Fig. 4) connected to the second fractal channel (connecting the outlet side of the flow passages 112), the first fluid inlet and outlet conduits both extending through the outer wall (see Fig. 4);
wherein the first fractal channel and the second fractal channel each comprises at least one divergence point along its length (see the annotated figure below) where a parent channel (112A) splits into a plurality of sub-channels (112B) which diverge away from each other (see the channels 112A diverging away).

    PNG
    media_image1.png
    486
    720
    media_image1.png
    Greyscale

Roison fails to disclose wherein the second fluid inlet and the second fluid outlet are axially aligned with each other along a longitudinal axis of the heat exchanger to allow the outer wall to replace part of a duct carrying a second fluid in use.
Arafat discloses wherein the second fluid inlet (40a) and the second fluid outlet (40b) are axially aligned with each other along a longitudinal axis of the heat exchanger (the inlet and outlet 40a and 40b are aligned to an axis through their center) to allow the outer wall to replace part of a duct carrying a second fluid in use (the inlet and outlet 40a and 40b are aligned as shown in Fig. 1 to allow the wall 68 of core 6 to include a header 24A and 24B which replaces the branching pipes 38a and 38b, see Figs. 1-3).
The modification includes the header 24a at inlet and outlet of the white channels and the inlet and outlet of gray channels relocated to sides of the heat exchanger. Thus the modification is convenient for certain installation where the pipes for both heat exchanging fluids are in crossing directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second fluid inlet and the second fluid outlet are axially aligned with each other along a longitudinal axis of the heat exchanger to allow the outer wall to replace part of a duct carrying a second fluid in use in Roison as taught by Arafat in order to fit the connecting pipes for heat exchanging fluids in certain installations.
Regarding claim 2, Roison further discloses wherein the heat exchanger core comprises a homogeneous block of material (the heat exchanger is made by layered manufacturing, see paragraphs 0041-0042, hence the material of the heat exchanger core is a homogeneous block of material) having a plurality of bores extending therethrough defining the plurality of channels (openings in the channels 112D in stage 120 in Fig. 1c that define the flow channels).
Regarding claim 3, Roison further discloses wherein the first fractal channel and the second fractal channel each comprises a plurality of fractal stages (see the two stages in the annotated figure above), wherein each fractal stage comprises at least one parent channel (112A for first stage; and 112B for second stage), a divergence point (see the annotated figure above) and a plurality of sub-channels (plurality of 112B for the first stage; and plurality of 112C for the second stage), and wherein the plurality of sub-channels of one fractal stage form parent channel of a subsequent fractal stage (the sub-channels channels 112B of the first stage forms parent channels 112B of the subsequent second stage).
Regarding claim 4, Roison further discloses wherein the sub-channels of each fractal stage are distributed in a grid configuration (see Figs. 2a and 2d).
Regarding claim 5, Roison further discloses wherein the sub-channels of each fractal stage are shaped such that at least a portion of each sub-channel is parallel to a common axis (the channels have at least a portion that is parallel to “common axis” in the annotated figure since they extend in a direction from the inlet side to the outlet side).
Regarding claim 7, Roison further discloses wherein the plurality of first channels and the plurality of second channels are arranged in alternating fashion within the heat exchanger core (see Fig. 1c and paragraph 0029, “a new pattern of sixteen-by-sixteen alternating circular passages”).
Regarding claim 8, Roison further discloses wherein a cross-sectional area of each parent channel is equal to a total cross-sectional area of its corresponding sub-channels (see the cross-sectional area of gray channels 2 and 4 in Figs. 2a and 2d being the same).
Regarding claim 12, Roison further discloses wherein a method of manufacturing a heat exchanger according to claim 1 by a process of additive manufacturing as one piece (the heat exchanger is made by layered manufacturing, see paragraphs 0041-0042, which is a type of an additive manufacturing process to manufacture the heat exchanger as one piece).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roisin (US PGPub No. 2013/0206374) and Arafat (US PGPub No. 2017/0089643) as applied to claim 1 above, and further in view of Wagner (US PGPub No. 2018/0266770).
Regarding claim 6, Roison fails to disclose wherein the plurality of channels in the heat exchanger core each have a diamond-shaped cross-section.
Wagner discloses wherein the plurality of channels in the heat exchanger core each have a diamond-shaped cross-section (see Fig. 3B).
Also, Roison also discloses that variations in the shapes of hollowed passages in heat exchangers will be recognized by those skilled in the art (paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the plurality of channels in the heat exchanger core each have a diamond-shaped cross-section in Roison as taught by Wagner, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roisin (US PGPub No. 2013/0206374) and Arafat (US PGPub No. 2017/0089643) as applied to claim 1 above, and further in view of Rock (US PGPub No. 2017/0030651).
Regarding claim 11, Roison fails to disclose wherein the first fluid inlet conduit and the first fluid outlet conduit are at an angle of between 45 and 90 degrees with respect to the longitudinal axis of the body of the heat exchanger.
Rock discloses wherein the first outlet conduit (116, Fig. 1) at an angle with respect to the longitudinal axis of the body of the heat exchanger (a 90 degrees elbow is provided between 114 and 116 and the flow from the exit 116 has an angle of 90 degrees with respective to the horizontal axis of Fig. 1).
Examiner takes official notice that elbows between 45 to 90 degrees are commonly known in plumbing. Such elbows are provided to conduits in order to fit the conduits in certain installations.
Therefore, an elbow can be provided to inlet 402A and outlet 402B so that the inlet and outlet are at an angle of between 45 and 90 degrees with respect to the longitudinal axis (horizontal axis) of the body of the heat exchanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first fluid inlet conduit and the first fluid outlet conduit are at an angle of between 45 and 90 degrees with respect to the longitudinal axis of the body of the heat exchanger in Roison as taught by Rock in order to fit the supply and return conduits in certain installations.
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763